Exhibit 10.10

SECOND AMENDED AND RESTATED

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made as of this ___ day of
_________, 200_, by and between Sunoco, Inc., a Pennsylvania corporation (the
“Company”) and _____________________________ (“Indemnitee”).

WHEREAS, the Company and Indemnitee recognize the increasing difficulty in
obtaining directors’ and officers’ liability insurance, the significant
increases in the cost of such insurance and the general reduction in the
coverage of such insurance; and

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation, in general, subjecting officers and directors to
expensive litigation risks at the same time as liability insurance has been
severely limited; and

WHEREAS, Indemnitee does not regard the current protection available as adequate
given the present circumstances, and Indemnitee and other officers and directors
of the Company may not be willing to serve as officers and directors without
adequate protection; and

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company and to indemnify its officers and directors so as to provide them
with the maximum protection permitted by law.

NOW, THEREFORE, the Company and Indemnitee, intending to be legally bound,
hereby agree as follows:

 

  1. Indemnification.

 

  (a)

Third Party Proceedings. The Company shall indemnify Indemnitee if Indemnitee is
or was a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative

 

1    



--------------------------------------------------------------------------------

 

(other than an action by or in the right of the Company) by reason of the fact
that Indemnitee is or was a director, officer, trustee, fiduciary, employee or
agent of the Company, or any affiliate of the Company, by reason of any action
or inaction on the part of Indemnitee while an officer or director, or by reason
of the fact that Indemnitee is or was serving at the request of the Company as a
director, officer, trustee, fiduciary, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement (if
such settlement is approved pursuant to Section 2(f) hereof) actually and
reasonably incurred by Indemnitee in connection with such action, suit or
proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful. The termination
of any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, in and of itself,
create a presumption that (i) Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, (ii) with respect to any criminal action or
proceeding, Indemnitee did not have reasonable cause to believe his conduct was
lawful.

 

  (b)

Proceedings By or in the Right of the Company. The Company shall indemnify
Indemnitee if Indemnitee was or is a party or is threatened to be made a party
to any threatened, pending or completed action or suit by or in the right of the
Company or any subsidiary of the Company to procure a judgment in its favor by
reason of the fact that Indemnitee is or was a director, officer, trustee,
fiduciary, employee or agent of the Company, or any affiliate of the Company, by
reason of any action or inaction on the part of Indemnitee while an officer or
director or by reason of the fact that Indemnitee is or was serving at the
request of

 

2    



--------------------------------------------------------------------------------

 

the Company as a director, officer, trustee, fiduciary, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys’ fees) and amounts paid in settlement (if
such settlement is approved pursuant to Section 2(f) hereof) actually and
reasonably incurred by Indemnitee in connection with the defense or settlement
of such action or suit if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, except that no indemnification shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Company unless and only to the extent that the court in which such
action or suit was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such expenses
which the court shall deem proper.

 

  (c) Mandatory Indemnification. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Sections 1(a) and 1(b) or in defense of any claim,
issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred by Indemnitee in
connection therewith. For purposes of this Section 1(c), the term “successful on
the merits or otherwise” shall include, but not be limited to, (i) any
termination, withdrawal, or dismissal (with or without prejudice) of any claim,
action, suit or proceeding against Indemnitee without any express finding of
liability or guilt against him, or (ii) the expiration of a reasonable period of
time after the making of any claim or threat of an action, suit or proceeding
without the institution of the same and without any promise or payment made to
induce a settlement.

 

  2. Expenses and Indemnification Procedure.

 

  (a)

Advancement of Expenses. The Company shall advance all reasonable expenses
incurred by Indemnitee in connection with the investigation, defense,

 

3    



--------------------------------------------------------------------------------

 

settlement or appeal of any civil or criminal action, suit or proceeding
referenced in Section 1(a) or Section 1(b) hereof. For purposes of any
advancement hereunder, the Indemnitee shall be deemed to have acted (i) in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interest of the Company, and (ii) with respect to any criminal action or
procedure, to have had no reasonable cause to believe his conduct was unlawful
if, under either (i) or (ii), his action is based on the records or books of
account of the Company, or the records or books of account of another
corporation, partnership, joint venture, trust or other enterprise
(collectively, the “other enterprises”), including financial statements, or on
information supplied to him by the officers of the Company or other enterprises
in the course of their duties, or on the advice of legal counsel for the Company
or other enterprises or on information or records given or reports made to the
Company or other enterprises by an independent certified public accountant or by
an appraiser or other expert selected with reasonable care by the Company or
other enterprises. Indemnitee hereby undertakes to repay such amounts advanced
only if, and to the extent that, it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Company as authorized
hereby.

 

  (b)

Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent to
his right to be indemnified under this Agreement, give the Company notice in
writing as soon as practicable of any claim made against Indemnitee for which
indemnification will or could be sought under this Agreement. Notice to the
Company shall be directed to Sunoco, Inc., Inc., 1735 Market Street,
Philadelphia, PA 19103, Attention: Senior Vice President and General Counsel (or
such other address as the Company may from time to time designate in writing to
Indemnitee). Notice shall be deemed received on the third business day after the
date postmarked if sent by domestic certified or registered mail, properly
addressed; otherwise, notice shall be deemed received when such notice shall
actually be received by the Company.

 

4    



--------------------------------------------------------------------------------

 

In addition, Indemnitee shall give the Company such information and cooperation
as it may reasonably require and as shall be within Indemnitee’s power.

 

  (c)

Procedure. Any indemnification and advances provided for in Section 1 hereof and
this Section 2 shall be made no later than forty-five (45) days after receipt of
the written request of Indemnitee, coupled with appropriate documentation to
support the requested payment. If a claim under this Agreement, under any
statute, or under any provision of the Company’s Articles of Incorporation or
Bylaws providing for indemnification is not paid in full by the Company within
forty-five (45) days after receipt of a fully documented written request for
payment thereof has first been received by the Company, Indemnitee may, but need
not, at any time thereafter bring an action against the Company to recover the
unpaid amount of the claim and, subject to Section 13 hereof, Indemnitee shall
also be entitled to be paid for the expenses (including attorneys’ fees) of
bringing such action. It shall be a defense to any such action (other than an
action brought to enforce a claim for expenses incurred in connection with any
action, suit or proceeding in advance of its final disposition) that Indemnitee
has not met the standards of conduct which make it permissible under applicable
law for the Company to indemnify Indemnitee for the amount claimed, but the
burden of proving such defense shall be on the Company, and Indemnitee shall be
entitled to receive interim payments of expenses pursuant to Section 2(a) hereof
unless and until such defense may be finally adjudicated by court order or
judgment from which no further right of appeal exists. It is the parties’
intention that if the Company contests Indemnitee’s right to indemnification,
the question of Indemnitee’s right to indemnification shall be for the court to
decide, and neither the failure of the Company (including its Board of
Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its shareholders) to have made a determination that
indemnification of Indemnitee is proper in the circumstances because Indemnitee
has met the

 

5    



--------------------------------------------------------------------------------

 

applicable standard of conduct required by applicable law, nor an actual
determination by the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
shareholders) that Indemnitee has not met such applicable standard of conduct,
shall create a presumption that Indemnitee has or has not, as the case may be,
met the applicable standard of conduct.

 

  (d) Notice to Insurers. If, at the time of the receipt of a notice of claim
pursuant to Section 2(b) hereof, the Company has directors’ and officers’
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.

 

  (e)

Selection of Counsel. If the Company shall be obligated under Section 1 or
Section 2 hereof to pay the expenses of any proceeding against Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
proceeding, with counsel approved by Indemnitee, upon the delivery to Indemnitee
of written notice of its election to do so. After delivery of such notice,
approval of such counsel by Indemnitee and the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the same
proceeding; provided that (i) Indemnitee shall have the right to employ separate
counsel in any such proceeding at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not, in fact, have

 

6  



--------------------------------------------------------------------------------

 

employed counsel to assume the defense of such proceeding, then the reasonable
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.

 

  (f) Settlements. The Company shall not be liable to Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. Neither the Company nor Indemnitee will
unreasonably withhold consent to any proposed settlement.

 

  (g) Change in Control. If, at any time subsequent to the date of this
Agreement, members of the Incumbent Board (as defined in Section 18) do not
constitute a majority of the members of the Board of Directors, or there is
otherwise a Change in Control (as defined in Section 18), then upon the request
of Indemnitee, the Company shall cause the determination of indemnification and
advances required by Section 2 hereof to be made by a third-party (mutually
agreed upon by the parties or failing such agreement, as determined by the Chief
Judge of the Federal District Court for the Eastern District of Pennsylvania).
The fees and expenses incurred by the third party in making the determination of
indemnification and advances shall be borne solely by the Company. If such third
party is unwilling and/or unable to make the determination of indemnification
and advances, then the Company shall cause the indemnification and advances to
be made by a majority vote or consent of a Board of Directors committee
consisting solely of members of the Incumbent Board.

 

  (h)

Payment of Indemnifications and Advances. Notwithstanding any other provision in
this Agreement, all claims of the Indemnitee for expenses, indemnifications and
advances under this Agreement shall be paid for items incurred by or with
respect to the Indemnitee only during Indemnitee’s lifetime or within ten
(10) years after Indemnitee’s death. All such payments shall be made on or
before the close of the calendar

 

7  



--------------------------------------------------------------------------------

 

year following the calendar year in which the item was incurred, or at such
earlier time as otherwise provided in this Agreement. The amounts eligible for
reimbursement under this Agreement in one calendar year may not affect the
amount of expenses eligible for reimbursement under this provision in any other
calendar year.

 

  3. Additional Indemnification Rights:

 

  (a) Scope. Notwithstanding any other provision of this Agreement, the Company
shall indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Articles of Incorporation, the
Company’s Bylaws or by statute. In the event of any change, after the date of
this Agreement, in any applicable law, statute, or rule which expands the right
of a Pennsylvania corporation to indemnify a member of its board of directors or
an officer, such changes shall be, ipso facto, within the purview of
Indemnitee’s rights and Company’s obligations under this Agreement. In the event
of any change in any applicable law, statute or rule which narrows the right of
a Pennsylvania corporation to indemnify a member of its board of directors or an
officer, such changes (to the extent not otherwise required by such law, statute
or rule to be applied to this Agreement) shall have no effect on this Agreement
or the parties’ rights and obligations hereunder.

 

  (b) Non-exclusivity. The indemnification provided by this Agreement shall not
be deemed exclusive of any rights to which an Indemnitee may be entitled under
the Company’s Articles of Incorporation, its Bylaws, any agreement, any vote of
Shareholders or disinterested directors, the Pennsylvania Business Corporation
Law of 1988, as amended, or otherwise, both as to action in Indemnitee’s
official capacity and as to action in another capacity while holding such
office.

 

8  



--------------------------------------------------------------------------------

  4. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of the Company (or is or was serving at the request
of the Company as a director, officer, employee or agent of other enterprises)
and shall continue thereafter, so long as Indemnitee shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal or investigative, by reason of the fact that Indemnitee
was a director, officer, employee or agent of the Company or serving in any
other capacity referred to herein.

 

  5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred by him
in the investigation, defense, appeal or settlement of any civil or criminal
action, suit or proceeding, but not for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such expenses,
judgments, fines or penalties to which Indemnitee is entitled.

 

  6. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that, in
certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise. For example, the Company and Indemnitee acknowledge
that the Securities and Exchange Commission (the “SEC”) has taken the position
that indemnification is not permissible for liabilities arising under certain
federal securities laws, and federal legislation prohibits indemnification for
certain ERISA violations. Indemnitee understands and acknowledges that the
Company has undertaken with the SEC to submit the question of indemnification to
a court in certain circumstances for a determination of the Company’s right
under public policy to indemnify Indemnitee.

 

9  



--------------------------------------------------------------------------------

  7. Officer and Director Liability Insurance. The Company shall, from time to
time, make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
directors’ and officers’ liability insurance, Indemnitee shall be insured in
such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors, if Indemnitee
is a director; or of the Company’s officers, if Indemnitee is not a director of
the Company but is an officer; or one of the Company’s key employees, if
Indemnitee is not an officer or director but is a key employee. Notwithstanding
the foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided, if the coverage provided by
such insurance is limited by exclusions so as to provide an insufficient
benefit, or if Indemnitee is covered by similar insurance maintained by an
affiliate of the Company.

 

  8.

Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 8. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall

 

10    



--------------------------------------------------------------------------------

 

nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

 

  9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

  (a) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under the
Pennsylvania Business Corporation Act of 1988, as amended, but such
indemnification or advancement of expenses may be provided by Company in
specific cases if the Board of Directors, at its sole discretion, finds it to be
appropriate;

 

  (b) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by Indemnitee in such proceeding was not
made in good faith or was frivolous;

 

  (c) Insured Claims. To indemnify Indemnitee for expenses or liabilities of any
type whatsoever (including, but not limited to, judgments, fines, ERISA excise
taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of officers’ and
directors’ liability insurance maintained by the Company or other enterprise; or

 

  (d) Claims Under Section 16(b). To indemnify Indemnitee for expenses or the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act (as defined in
Section 18), or any similar successor statute.

 

11    



--------------------------------------------------------------------------------

  10. Construction of Certain Phrases.

 

  (a) For purposes of this Agreement, references to the “Company” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that if
Indemnitee is or was a director, officer, employee or agent of such constituent
corporation, or is or was serving at the request of such constituent corporation
as a director, officer, employee or agent of other enterprises, Indemnitee shall
stand in the same position under the provisions of this Agreement with respect
to the resulting or surviving corporation as Indemnitee would have with respect
to such constituent corporation if its separate existence had continued.

 

  (b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
reference to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, Indemnitee with respect to an employee benefit
plan, its participants, or beneficiaries; and, if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

 

  (c) For the purposes of this Agreement, references to “affiliates” shall mean
any entity which, directly or indirectly, is in the control of, is controlled
by, or is under common control with, the Company.

 

12    



--------------------------------------------------------------------------------

  11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

  12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns.

 

  13. Attorneys’ Fees. If any action is instituted by Indemnitee under this
Agreement to enforce or interpret any of the terms hereof, Indemnitee shall be
entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action was not
made in good faith or was frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including attorneys’ fees, incurred by Indemnitee in
defense of such action (including with respect to Indemnitee’s counterclaims and
cross-claims made in such action), unless as a part of such action the court
determines that each of Indemnitee’s material defenses to such action was made
in bad faith or was frivolous.

 

  14. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and, unless otherwise provided, shall be deemed
duly given (a) if delivered by hand and receipted for by the party addressee, on
the date of such receipt, or (b) if mailed by domestic certified or registered
mail with postage prepaid, on the third business day after the date postmarked.
The address for notice to the Company shall be as set forth in Section 2(b)
hereof, and the address for notice to Indemnitee shall be as set forth on the
signature page of this Agreement, or as subsequently modified by written notice.

 

13    



--------------------------------------------------------------------------------

  15. Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the Commonwealth of
Pennsylvania for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement. Any action or proceeding instituted
under or to enforce this Agreement shall be brought only in the state courts of
the Commonwealth of Pennsylvania.

 

  16. Subrogation. In the event of payment under this Agreement, Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable Company effectively to bring suit to enforce such
rights.

 

  17. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the Commonwealth of Pennsylvania, as
applied to contracts between Pennsylvania residents entered into and to be
performed within Pennsylvania.

 

  18. Definition of Change in Control. For purposes of this Agreement, “Change
in Control” means the occurrence of any of the following events:

 

  (a)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(1) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section (a), the following acquisitions shall not
constitute a

 

14    



--------------------------------------------------------------------------------

 

Change in Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any company controlled
by, controlling or under common control with the Company, or (D) any acquisition
by any entity pursuant to a transaction that complies with Sections (c)(1),
(c)(2) and (c)(3) of this definition;

 

  (b) Individuals who, as of September 6, 2001, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;

 

  (c)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding

 

15    



--------------------------------------------------------------------------------

 

voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board of
Directors providing for such Business Combination; or

 

16    



--------------------------------------------------------------------------------

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

ACCEPTED AND AGREED TO:

 

INDEMNITEE:

     SUNOCO, INC.

                                       
                                                    

     By:                                          
                                                

(signature)

       Printed Name:        Title:

                                       
                                                    

      

(name)

      

                                       
                                                    

      

(address)

      

                                       
                                                    

      

 

17    